DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	In light of the Applicant’s most recent Amendments to the Claims (filed 11/24/21) and the accompanying Remarks, it is no longer held that 112(f) appears to be invoked
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art has been, and is currently, cited on the record. Of those references, the most pertinent is to Oyama et al. (US 10,683,184 B2), and Nakamura et al. (US 10,139,810).
Claim 1 is found to be allowable over a combination of Oyama and Nakamura. Oyama discloses a component refill management system (including 80) that is installed in a mounting machine and manages refilling of a plurality of component housing members which house components for a plurality of component supply devices, the mounting machine mounting a Oyama, however, does not disclose that the processor is configured to recognize a first refillable time interval indicating when a first component supply device is available for refilling, and at which the refillable time interval ends earliest in the refillable time intervals and [as a result] specify a component supply device, which is associated with the first refillable time interval, as a first component supply device which is to be preferentially refilled.
Nakamura teaches that it is well known to provide a related component refill management system (3: “management apparatus”) that is installed in a mounting machine (1: available time intervals representing time intervals during which a new component housing member is available with the available time intervals being associated with the component supply devices, respectively (fig. 6; col. 7, lines 40-58; col. 9, lines 4-16), and recognize a first auxiliary time interval indicating when a first component supply device is available for an auxiliary operation, and at which the time interval ends earliest in the time intervals (figs. 6-10; col. 9, lines 53-64; col. 10, lines 22-32; cols. 10-11, lines 52-67 and 1-13; col. 11, lines 31-61). Nakamura, however does not disclose, teach or apparently consider the time intervals being associated with the “intervals during which a new component housing member is refillable” or when a component supply device is “available for refilling”. That is, the intervals taught by Nakamura are directed to the time available for auxiliary processes, defined as calibration, warm-up, idling, etc. and not a capability for matching the component housing member having earliest and shortest time availability, with a component supply device that is also available in that window of opportunity.
As such, Nakamura does not cure the deficiencies of Oyama. The remaining prior art also does not teach the above missing limitations and there is no reasonable rationale to further modify Oyama (in view of Nakamura).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEFFREY T CARLEY/Examiner, Art Unit 3729